DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 3/17/2022, the following has occurred: Claims 1 – 8 and 11 – 17 have been amended. 
Claims 1 – 17 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the care has already been provided or there is an exclusion or exception that means the care is not needed for the said beneficiary (No number on chart)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show figure 1 and figure 2as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Figure 1 and figure 2 are unreadable.
Claim Objections
Claims 12 – 17 are objected to because of the following informalities: 
The claims include the transitional word “comprising” without a colon (:).  It would help in understanding whether comprising encompasses a list of items or a single item.
Some of the independent claim limitations correctly end with a semi-colon (;) while others incorrectly do not.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 10), machine (claims 11 – 17), which recite steps of 
identifying beneficiary's data or information from various sources across a healthcare network;
defining key performance indicator(s) (KPI) for setting the rules to process the incorporated data or information of the beneficiary for identification of an opportunity;
computing the performance based on said KPIs against the data collected of the beneficiary;
examining and identifying whether beneficiary requires any opportunity for improvement in healthcare services;
reviewing the identified opportunity and enabling indicated stakeholders to engage with the beneficiary in the response calculated to address the identified opportunity for beneficiaries that require care, notifying the patients to schedule them so the beneficiary can schedule their own appointment;
reviewing the identified opportunities when the beneficiary comes for care during an encounter/visit of the beneficiary and capturing that the opportunity has been cared, further care is needed, the care has already been provided or there is an exclusion or exception that means the care is not needed for the said beneficiary;
charting by the charter, said captured information to address the identified opportunity as per the defined KPI to provide the care to the beneficiary;
coding by the coder, the charted information ensure that said opportunities as per the defined KPIs are addressed;
re-evaluating the captured information to determine whether the data created in the coding and charting completed the intent of the KPIs or a follow up visit/encounter is needed with beneficiary;
ascertaining the care provided and marking the KPIs and opportunities as addressed; and
updating the information of the beneficiary.
These steps of claims 1 – 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. As stated in the Field of the Invention, page 1, lines 9 – 14 (Emphasis added)
The present invention relates to the field of healthcare and more particularly to an improved process and system to allow efficient collaboration between various stakeholders in healthcare industry, such as but not limited to providers, payers and ancillary service providers, and beneficiaries to enable low cost and real-time identification of opportunities for improvement in quality of healthcare services delivered to a beneficiary (i.e. patient).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 10 and 12 – 17, reciting particular aspects of how receiving and processing data may be performed in the mind but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of server amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
As stated in the Specification, page 6, lines 18 – 22:
The process is implemented by or on a computer, server, workstation, system, or other device. A memory stores information. A processor, executing instructions, performs the acts, such as mining, causing storage, converting, evaluating, identifying, and outputting. Other devices may be used with or by the processor, such as a user input and display being used for editing and/or other activity.
As stated in the Specification, page 19, lines 4 – 9,
A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10 and 12 – 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 17; receiving…, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); charting …, coding…, ascertaining…, and updating…, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Additional elements: central database server, analytics server, service provider server, analytic system, payer system. The general purpose nature of these components is described in the Specification.
page 6, lines 17 – 22
The process is implemented by or on a computer, server, workstation, system, or other device. A memory stores information. A processor, executing instructions, performs the acts, such as mining, causing storage, converting, evaluating, identifying, and outputting. Other devices may be used with or by the processor, such as a user input and display being used for editing and/or other activity.
page 13, lines 24 – 27
The client device can communicate with the service provider which may include for example a cloud-based system, anything as a service (XaaS) system, a standard server, a group of such servers, or a rack server system, and may be accessed via any network such as the wired or wireless local area network (LAN), wide area network (WAN).
page 18, line 25 – page 19, line 2
Embodiments of the subject matter described in this specification can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a web browser through which a user can interact with an implementation of the subject matter described in this specification, or any combination of one or more such back-end, middleware, or front-end components. The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network (LAN) and a wide area network (WAN), an inter-network (e.g., the Internet), and peer-to-peer networks (e.g., ad hoc peer-to-peer networks).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 10 and 12 – 17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
As stated in the Specification, page 4, lines 2 – 6,
A primary object of the present invention is to improve overall healthcare network performance and improve the quality of healthcare services and ensure that adequate care is delivered by creating a closed loop system for tracking and documenting care completion throughout their lifecycle.
Therefore, the invention is not a technological improvement or a technical improvement. The invention is the application of technology to the abstract idea with all the improvements found by applying the technology.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 include, “examining and identifying … whether beneficiary requires any opportunity for improvement in healthcare services (133);” The Specification does not include the algorithm to perform the “identifying whether …”  This is a written description rejection.  For example, the specification page 14, lines 10 – 14 include
The population system 131 further process the data to the key performance indicator (KPI) library. This KPI library define rules or protocols for Clinical Quality Measures, Diagnosis, Cohorts, Protocols, Contractual Measures, Financial Measures, Operational Measures, Risk Adjustment Measures or the like to process the incorporated data or information of the beneficiary for identification of an opportunity. These rules or set of protocol define the prescribed time in which the opportunity has to be addressed to the beneficiary. Once the rules or standard set of protocols are defined by the KPI library 132 the population information system processed the incorporated data or information of the beneficiary. At step 137 the performance is computed on said KPIs against the data collected oftl1e beneficiary at step 131. At step 133 the data analytics system checks whether the beneficiary required further opportunity for improvement in the provided services. If yes, then the identified opportunity 135 is shared with the service provider system. If no opportunity exists on a KPI and then beneficiary is compliant 134. Provider incentive may optionally be calculated as an additional step 136.
 How the rules are generated is not disclosed. How the data analytics system identifies opportunity is not disclosed.  The US Patent Act requires that Applicant’s disclose how to make and use their invention.  This is explained further in MPEP 2161.01 regarding the written description requirements for computer based inventions. 
Claims 2, 8, and 17 include, “compliance with statute.” There is nothing within the Specification that describes this feature. This is a new matter rejection. It should be noted that page 12, line 30 – 32 includes, “The analytics system is powered by BI-Clinical Rules engine with uses rules defined in RMM and data from database to produce compliance statues.” Even if this “statues” refers to statutes, the algorithm for performing this compliance check is not disclosed. Stating that the invention has a rules engine does not disclose the rules.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The Examiner notes that the claim include references to the figures. For example, there is a central database server (131), a healthcare network (131) and an analytics server (A).  However, according to the figures, all three of these may be the same or part of the same thing.  The Examiner is making this indefinite because the boundaries of the particular references are unclear.
Claims 1 – 17 recite the limitations "the central database server,” “the analytics server,” the service provider server.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 8, and 17 include “statute.” Statutes change over time and refer to many different things. The Applicant does not state to what statute the invention applies and to what time frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., U.S. Pre-Grant Publication 2015/0095068.
As per claim 1,
Ryan teaches a method to correctly identify and compute key performance indicators (KPIs), and any opportunity, which increases performance on said KPIs ensuring identification, codification and completion of required services addressing said opportunity, the method comprising the steps of:
The Examiner has done his best to interpret the claim language.  However, there are numerous limitations where it is not clear what performs the functions and what the desired output is.  For example, what is the desired result of identifying?  What is the desired result of reviewing?  Additionally, it is not clear whether the words that the Applicant has chosen for the claim limitations are appropriate for US claiming procedures.
Additionally, the invention is related to Key Performance Indicators (KPIs).  The Specification initially describes KPIs on page 1, lines 19 – 
Stakeholders in the healthcare industry have defined standards of care in order to increase efficiency in the industry and to provide an improved level of healthcare to the general population. The Key Performance Indicators (KPIs) of healthcare network performance and quality of care include regulatory clinical quality measures, Diagnosis, Cohorts, Protocols, contractual quality measures, operational quality measures, financial measures, risk stratification methods (example Hierarchical Conditional Coding), as well as the particular actions such as recommended or required screenings, tests and treatments, standard care guideless etc. For example, clinical quality measures are well defined KPIs to determine whether appropriate care was delivered and are usually calculated using healthcare data such as both clinical and financial data, including coding and clinical results and tests. This information often needs to be shared with other healthcare organizations (such as payer, ACOs, CIN s, IPN s and IP As). Standards of care for each individual are based on individual's demographics and medical conditions. The standards of care may also define certain time frames and/or locations that are recommended or required for the particular actions of care delivery to take place, and may define which of the healthcare stakeholders should perform the particular actions, various standards of care include different lists of predefined opportunity in care to help stakeholders efficiently identify and prioritize recommended or required actions to be completed to optimize the delivery of care to an individual or population. Opportunity refers to the deviation in delivering care to a patient. Further, the opportunity includes a gap in clinical quality, assessment and/or stratification, diagnosis, care, screening, tests, treatments, assessment, documentation, waste avoidance, data accuracy, compliance etc.
It is noted that the Specification does not define KPIs. Rather, the Specification describes KPIs through non-limiting examples.
identifying beneficiary's data or information from various sources across a healthcare network  (131) (paragraph 52, EMR);
defining key performance indicator(s) (KPI) (paragraph 173 – include various indicators of the key performance indicator module)
for setting the rules to process the incorporated data or information of the beneficiary for identification of an opportunity (132) (The limitation, “for setting” describes a statement of intent.  The actual “setting” of rules is not positively claimed. Further, rules are not used within the remainder of the claim. Lastly, the process of setting/ creating rules is not disclosed and if claimed properly would receive a written description rejection);
computing the performance based on said KPIs (137) against the data collected of the beneficiary (13l) (paragraph 173, health system utilization 1422, financial information 1424, healthcare quality of 1426, operational indicators 1428, health system access indicators and paragraph 186 performance area– There is no claimed use of this computed performance. How it is computed is not claimed or disclosed.  However, computing a ranking is old and well known.);
examining and identifying whether beneficiary requires any opportunity for improvement in healthcare services (133) (paragraph 80 medication gaps, paragraph 95 data elements missing paragraph 136 gaps in care – Please see written description rejection above.);
reviewing the identified opportunity (paragraph 136 provider and/or patient can address) and
enabling stakeholders to engage with the beneficiary in the to address the identified opportunity (201) for beneficiaries that require care, notifying the patients to schedule them either through direct outreach or through electronic notification so the beneficiary can schedule their own appointment (204/205) (paragraphs 130 and 185, schedule paragraph 136 - Enabling means to allow something to occur).
reviewing the identified opportunities when the beneficiary comes for care during an encounter/visit of the beneficiary (206) (Paragraphs 99 and 129), and
capturing that the opportunity has been cared (209), further care is needed (208), the care has already been provided or there is an exclusion or exception that means the care is not needed for the said beneficiary (No number on chart) (paragraph 129 transition);
charting by the charter (212), said captured information (paragraphs 41, 96 updating  paragraph 137 EMR performed using the population health management system)
to address the identified opportunity as per the defined KPI to provide the care to the beneficiary (212) (figure 19 and paragraph 204 – generated by the one or more components - the limitation “to address” describes a purpose of the charting.);
coding by the coder (213 and 214), the charted information ensure that said opportunities as per the defined KP ls are addressed (paragraphs 77, 143, 156 diagnosis code and paragraph 159 NYHA code performed by the stratifying component);
re-evaluating the captured information to (paragraph 123 evaluating and identifying - The Specification, page 11, lines 23 and 24 include, “The collected beneficiary data is revaluated at step 118 to assess if opportunity has been addressed or not.” Figure 1, #118 is unreadable so the Examiner cannot obtain additional guidance from the drawings. Regardless, this is assumed to be a manual step performed by the care team.)
determine whether the data created in the coding and charting completed the intent of the KPIs or a follow up visit/encounter is needed with beneficiary (217) (paragraphs 181, 182 - The claim includes the “intent of the KPIs” which means that the user has to make a subjective opinion based upon KPI “intent.”);
ascertaining the care provided and marking the KPIs and opportunities as addressed (215) (Figure 26 KPI completion status - This statement is not conditional and therefore provides only a direct result for ascertaining.  Information is received or ascertained and then marked as addressed.  What is meant by “marking the KPIs and opportunities as addressed” is not really disclosed.  You can start a project but never complete it and the act of starting could be considered as “addressing.”); and
updating the information of the beneficiary to the analytic system and payer system (216) (paragraph 145).
Ryan does not explicitly teach that the computer system is made up of a central database server (131), an analytics server (A), and a service provider server (B). However, it is prima facie obvious per MPEP 2144.04 to integrate or separate components (figure 1, #102).  As stated in paragraph 48, “In a networking environment, program modules or portions thereof might be stored in association with the control server 102, the data store 104, or any of the remote computers 108. For example, various application programs may reside on the memory associated with any one or more of the remote computers 108. It will be appreciated by those of ordinary skill in the art that the network connections shown are exemplary and other means of establishing a communications link between the computers (e.g., control server 102 and remote computers 108) might be utilized.”
As per claim 2, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method 
wherein the opportunity relates to the deviation in delivering care to the beneficiary (abstract)
wherein deviation includes a gap in clinical quality, risk assessment and/or stratification, diagnosis, care, screening, tests, treatments, assessment, documentation, waste avoidance, data accuracy and compliance thereof (abstract – assessment and treatment).
Ryan does not explicitly teach “compliance to statute.” However, the ‘opportunity’ is a potential result of the instant invention. Further, that result is outputted and therefore the words are similar to printed matter. The information outputted is considered nonfunctional descriptive information.
As per claim 3, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the step of examining and identifying whether beneficiary requires further opportunity for improvement in healthcare services (133) comprising the steps of (The Examiner believes that this is a typo. The independent claim includes “examining and identifying whether beneficiary requires any opportunity” and not further opportunity):
reviewing identified opportunity (135) (paragraphs 204 – 207 problems area);
notifying an administrator of said beneficiary for scheduling appointments with a service provider (201) (Paragraphs 204 – 207 healthcare provider);
sending scheduled information to the beneficiary (204) (paragraphs 211 care plan interface and recommendations);
capturing data or information of the beneficiary (205) (paragraph 53 – wearable device); and
providing care to the beneficiary on scheduled visit/encounter (206) (figure 23).
Ryan does not explicitly teach that the computer system is made up of a central database server (131), an analytics server (A), and a service provider server (B).  However, it would have been prima facie obvious to have done so for the reasons as described above.
As per claim 4, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the step of reviewing the identified opportunity during the encounter/visit of the beneficiary receiving care and capturing the information of said beneficiary (206) comprising the steps of:
capturing and displaying the opportunity that have to be addressed to care giver (207) (paragraphs 204 – 207 problems area);
tracking the captured opportunity to be addressed against a workflow which tracks orders or tests and informs stakeholders whether the additional procedures, medications or tests performed or not performed in timeframes (208) (figure 18, longitudinal view);
Ryan does not explicitly teach that the computer system is made up of a central database server (131), an analytics server (A), and a service provider server (B).  However, it would have been prima facie obvious to have done so for the reasons as described above.
As per claim 5, Ryan teaches the method of claim 1 as described above.
The Specification, page 15, line 26 – page 16, line 21 describes a potential person called “Charter.” This is relevant here because it appears that this claim is relevant to know steps that this charter person is already performing.  For example, page 16, lines 10 – 21 states, 
Once all the available and additional data is captured it is ensured at step 212 that all care provided by the provider is documented and recorded and the documentation/charting relating to the opportunities has been done. Charter compare the already documented data with the data to be documented for the service provider for addressing the opportunity as per the defined KPIs. Then charter informed what provider has done and his next action to do based on the documentation that is done for the beneficiary's encounter/visit at step 212. This is a two-way communication between a provider and a charter to ensure the opportunities that have been identified as addressed are re-run with the new- data that was documented for the encounter/visit. If the opportunity remains, the system informs the provider of potential missing data or values that will address an opportunity. The charting 20 can either be driven by a person (i.e. documenting data on paper) or by a system/software (for example, computer system or laptop or Microsoft office).
However, if there is only the healthcare provider then this part doesn’t make a lot of sense.  
Further, the grammar of this claim is not correct. It appears that either words are missing or there are words whose meaning is colloquial. Regardless, the Examiner brings this claim under the umbrella 112(b) rejection for language.  The Examiner’s understanding may differ from the Applicant’s intent.
Ryan further teaches the method wherein steps of charting by the charter (212) of said captured information to address the identified opportunity as per the defined KPIs (212) comprising the steps of:
comparing the data already documented with the data to be documented by the service provider for addressing the opportunity as per the defined KPIs (paragraph 139 What data documented? How can someone compare data received with data yet to be received or “to be documented?” If data is captured then it is, by definition, documented.); and
suggesting and generating next action, for one or more stakeholders, to be taken by (paragraphs 139 – 140 suggest that the patient has diabetes paragraph 145 schedule appointment)
the coder for adding data or the service provider for additional care for addressing the identified opportunity (paragraph 145 this is a statement of intent, something for the people to perform in the future).
As per claim 6, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein steps of coding by the coder (213 and 214) of the charted information to ensure that said opportunities as per the defined KPIs are addressed (213 and 214) comprising the steps of:
comparing coded data with the data to be coded provided by the service provider and/or charter (paragraphs 159 – 161 – How everything is being compared is not claimed. The results of the comparison is also not claimed.  It is interesting to note that the claim does no compare codes but to “coded data.” Further, there is nothing about which “coded data” is being compared.);
identifying opportunity based on the action taken by service provider and/or charter etc. (paragraph 165 assigning a physician - The Examiner believes that this should be” by the service provider and/or the charter”);
requesting information from the service provider and charter for ensuring that KPIs are accurately addressed (paragraphs 95, 187 worklist - The Specification does not explain what this step does. How does the information “ensure” that KPIs are accurately addressed? What happens if there is no charter to request from? The Steps is to “requesting information” and not receiving information. Is anything received? Who or what is making this request?);
suggesting and generating inbuilt codes for the next action to be taken to ensure the KPIs are accurately addressed (paragraphs 159 – 161 The Examiner looked up “inbuilt” but does not understand how it is related to medical coding. Are the suggested codes used or just suggested? On what basis are the codes suggested?); and
addressing intermediate opportunity based on the action taken (paragraph 241 alerted to intervene – Addressing is a really broad term that could just mean reading.  What is an intermediate opportunity vs an opportunity).
As per claim 7, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the step of re-evaluating the captured information to determine whether the data created in the coding and charting completed the intent of the KPIs or a follow up visit/encounter is needed with beneficiary (217) comprising the steps of:
capturing and confirming all the information of charting and coding are completed to address the opportunity (214) (paragraph 123 evaluating and identifying – From the Specification, this appears to be a manual process performed by the “coder.”  Therefore, the “confirming” is understood to be a mental activity.);
addressing and ascertaining the addressed opportunity which includes creating additional records to submit (Figure 26 KPI completion status, paragraph 95 schedule an appointment if needed)
where the enriched claims do not support the ability to capture data needed to address the opportunity as a modification to existing enriched claims format, or adding an additional data exchange format to existing enriched claims format, or replacing the existing enriched claims format by some other data exchange (216) (The Examiner notes that “do not support” is a negative limitation whose boundaries are unknown. What does it mean?); and
converting addressed opportunity into the enriched claims for compliance or billing (216) (paragraph 89, correcting classification - page 11, lines 16 – 20, “In addition to the claims coding, the identified additional data for addressing an opportunity is coded in step 116, in existing file formats, or modified versions of existing file formats, or by introducing additional file formats, new or existing, to currently used claims files, here onwards referred to as enriched claims data or claim data or claim.”).
Ryan does not explicitly teach that the computer system is made up of a central database server (131), an analytics server (A), and a service provider server (B).  However, it would have been prima facie obvious to have done so for the reasons as described above.
As per claim 8, Ryan teaches the method of claim 1 as described above.
Ryan further teaches the method wherein the step of updating the information of the beneficiary to the analytic system and payer system (216) comprising the steps of:
delivering enriched claims to the payers for billing (301) (paragraph 231 – figure 27 #2760 Bill Pay -- claims are not enriched yet. Should this be dependent upon claim 7 as claim 1 does not require claim enrichment – Also, in the US, the only person that pays a “bill” is the patient and they are the payer of that bill.  Insurance companies pay claims.);
leveraging the data from enriched claim to update data in analytics system (131) (figure 33, #3318 - How this date is used is not disclosed.)
calculating the KPI based on the enriched claim which contains the information included from the addressed opportunity (137) (paragraph 173 where the KPI are updated using all data); and
checking compliance with statutes based on the particular KPI (134) (paragraph 174 – as noted above, “checking” does not define a function performed but is descriptive of multiple potential steps.  Further, as the result is not claimed, the step is descriptive. Compliance issues).
Ryan does not explicitly teach that the computer system is made up of a central database server (131), an analytics server (A), and a service provider server (B).  However, it would have been prima facie obvious to have done so for the reasons as described above.
As per claim 9, Ryan teaches the method of claim 1 as described above.
Ryan does not explicitly teach the method wherein the data and/or information of the beneficiary is obtained, updated from and updated to various sources includes, beneficiary's clinical data, public health data, electronic health record and scheduling system, enriched claim, payers, service providers, laboratories, imaging and hospital systems.
However, Ryan shows that there is connection from the system to the Internet. Ryan does not explicitly show that it is connected to particular databases. Each of the database has a label ascribed to them. Substituting one database label with another label produces the same result of connecting with a database. Therefore, it would have been prima facie obvious to replace the labels of multiple databases with the claimed labels. The process of substituting labels is known and the results are predictable.
As per claim 10, Ryan teaches the method of claim 1 as described above.
Ryan does not explicitly teach the method wherein the stakeholder in the healthcare industry including but not limited to, hospitals, doctors, insurance companies, lab companies, nursing homes, or any other entity involved in care of the beneficiary or the like.
However, it would have been prima facie obvious to replace the label ascribed to a user for the same reasons as it is for databases as described above.
As per claim 11,
Ryan teaches a system for collaboration between various stakeholders in a healthcare industry to correctly identify and compute key performance indicators (KPIs), and any opportunity, which increases performance on the said KPIs communicated to all stakeholders ensuring identification, codification and completion of required services addressing of said opportunity, the system comprising:
one or more data analytics server (paragraph 52 population health server);
one or more central database server (paragraph 50 control server);
one or more service provider server (paragraphs 47 and 50, remote computers);
one or more mobile computing device (paragraphs 47 and 50 remote computers);
one or more software, with or without a graphical user interface, to define KPIs (paragraph 173, KPI module);
one or more metrics engine for calculating KPIs (paragraph 173 KPI module);
one or more workflow engine for determining the right interaction between stakeholders (paragraph 92 worklist component);
one or more graphical user interface to display information to and take input from end users of the system (paragraph 30);
one or more payer server associated with the healthcare network system (paragraph 52);
one or more electronically storage medium for storing healthcare records (paragraph 52); and
wherein said system configured to perform operations as described above in claim 1.
As per claim 12, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 3.
As per claim 13, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 4.
As per claim 14, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 5.
As per claim 15, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 6.
As per claim 16, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 7.
As per claim 17, Ryan teaches the system of claim 11 as described above.
Ryan further teaches the system as described above in claim 8.
Response to Arguments
Applicant’s arguments, see claim objections, filed 3/17/2022, with respect to claims 12 – 17 have been fully considered and are persuasive.  The objections of claims 12 – 17 has been withdrawn. 
Applicant’s arguments, see 35 USC 112 rejections, filed 3/17/2022, with respect to claims 1 – 17 have been fully considered and are persuasive.  The 35 USC 112 rejections of claims 1 – 17 has been withdrawn. 
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
The Applicant states, “Applicant respectfully requests withdrawal of the objection to the drawings.” The updated figures are blurry and the item numbers are confusing. The objection has not been removed.
The Applicant states, “However, the preamble of claim 1 has been amended to clarify that the claimed process is not directed to organizing a human activity.” The days of amending the claims to overcome 101 by applying the abstract idea to a server has passed. The instant rejection remains.
The Applicant states, “Further, it is respectfully submitted that the Office Action fails to correctly consider the claims as a whole, as required, and does not recognize specific features that are necessarily part of the inventive concept embodied by the claims.” The Applicant’s opinion is noted.
The Applicant states, “The improved process as claimed automates transfer of healthcare information between various stakeholder healthcare organizations such as health plans and providers, thereby providing improved scalable processes of monitoring and improving quality of healthcare for large populations of patients.” However, the disclosure does not state how this occurs.
The Applicant states, “Further, paragraphs [0041], [0042], [0043], [0047], [0055], and [0057] have been amended to clearly distinguish the technical features of the disclosed invention. Withdrawal of this rejection is respectfully requested.” As noted within the claims and within the drawings, the updates are not clear. The Examiner did not include a new matter rejection on the Specification because he was unsure what the actual components must be.  It is recommended that the Applicant remove the amended letters/ amended numbers and try again. 
The Applicant states, “Furthermore, Ryan does not disclose a method wherein data and/or healthcare information of the beneficiary is obtained, updated from/to various sources including a clinical data and electronic health records of a beneficiary.” The Examiner appreciates the Applicants concerns.  The Ryan Abstract includes, “The population health management system may consolidate and provide comprehensive condition-specific and/or patient situation specific information that is accessible and updatable across venues.”
The Applicant further states, “Ryan does not teach any system/ method for defining KPIs to set rules which process incorporated information of a beneficiary and identify opportunities connected thereto.” The Examiner notes that how KPIs are defined is not claimed. Further the required rules are not claimed and examples are not provided.  It should also be noted that the rules are not positively claimed. They are claimed as “for setting rules” and therefore the rules can be an intended result.
The Applicant further states, “In addition, Ryan does not disclose any of the following:” Please see the rejections above.
The Applicant states, “Ryan provides no motivation for combining its disclosed invention with access to the internet to teach the applications set forth in the presently disclosed and claimed invention.” Please see MPEP 2141 regarding KSR rationales.  
The Applicant further states, “Adding access to the internet cannot provide access to a clinical data and electronic health records of a beneficiary because they are classified as private data and protected by HIPAA laws.” The Applicant’s disclosure does not disclose either HIPAA or encryption. The Applicant’s opinion is noted.
The Applicant further states, “Furthermore, the process of Ryan is ill-suited for closing the health care opportunity among providers and fully supporting the coordination of care across all health and social services.” The Applicant’s opinion is noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al., Pub. No. US 2014/0257852 Various health care services may be provided to a patient via a virtual nurse or interactive user application operating on a user computing device.
Gulati Pub. No.: US 2019/0108898 A system and method are disclosed for enhancing the efficiency and accuracy of analysis and interpretation of medical diagnostic laboratory test data for real-time clinical decision support, utilizing artificial intelligence techniques to automatically improve analytical performance and enhance provider and patient communications.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626